 Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 1 of 6 Page ID #:392




 1   Genie Harrison, SBN 163641
     Amber Phillips, SBN 280107
 2   Mary Olszewska, SBN 268710
 3   GENIE HARRISON LAW FIRM, APC
     523 W. 6th Street, Suite 707
 4
     Los Angeles, CA 90014
 5   T: (213) 805-5301 F: (213) 805-5306
     genie@genieharrisonlaw.com
 6   amber@genieharrisonlaw.com
     mary@genieharrisonlaw.com
 7
     Attorneys for PLAINTIFF
 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11                                          )
     JOHN DOE, an individual,                   Case No.: 2:19-CV-00750-
                                            )
12                                          )   RSWL(SSx)
           vs.                              )
13                                          )
                                            )   DECLARATION OF MARY
14                                          )   OLSZEWSKA IN SUPPORT OF
     KEVIN SPACEY FOWLER, an
                                            )   PLAINTIFF’S OPPOSITION TO
15   individual, M. PROFITT                 )
     PRODUCTIONS, INC., a California )          DEFENDANT FOWLER’S
16
     Corporation, and DOES 1-9, inclusive. ))   MOTION FOR MISJOINDER RE
17                                          )   NEWLY-NAMED DEFENDANT M.
                  Defendant.                )
18
                                                PROFITT PRODUCTIONS, INC.
                                            )
                                            )
19                                          )
                                            )   Filed concurrently with Plaintiff’s
20                                          )
                                            )   Opposition to Defendant Fowler's
21                                          )   Motion For Misjoinder Re Newly-
                                            )
22                                          )   Named Defendant M. Profitt
                                            )   Productions, Inc.
23                                          )
                                            )
24                                          )   [Fed. R. Civ. Pro. 10(a) & 28 U.S.C.
                                            )   §1746]
25                                          )
                                            )
26                                          )   Date: April 16, 2019
                                            )   Time: 10:00 A.M.
27                                          )
                                            )   Dept.: TBD
28

     DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S
     OPPOSITION TO DEFENDANT FOWLER’S MOTION FOR MISJOINDER RE
     NEWLY-NAMED DEFENDANT M. PROFITT PRODUCTIONS, INC.
                                                1 of 4
 Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 2 of 6 Page ID #:393




 1            I, Mary Olszewska, declare as follows:
 2       1.      I am an attorney admitted to practice before the courts of this State and am an
 3       attorney of record for Plaintiff in the case John Doe v. Kevin Spacey Fowler, Case No.
 4       2:19-CV-00750-sk. Except as expressly set forth, I have personal knowledge of the facts
 5       stated in this declaration, and, if called to do so, I could and would competently testify
 6       thereto.
 7       2.      Since filing of Plaintiff’s complaint on September 27, 2018, I made substantial
 8       efforts to locate and serve Spacey. Shortly after a process server attempted service of
 9       the complaint at a residence in Baltimore, Maryland -- where media had recently
10       spotted Spacey1 -- and after our firm engaged a former Chief-Civil Deputy Sheriff and
11       Appointed Constable to serve Defendant Spacey outside of the Nantucket District
12       Court where he was ordered to appear on January 7, 2019, counsel for Defendant
13       Spacey surfaced and agreed to accept service of Plaintiff’s complaint on Spacey’s
14       behalf on January 2, 2019.
15       3.      Upon discovering the existence of the loan out company, coupled with the facts
16       that Defendant Spacey’s assistant set up massage and that film production trucks were
17       parked at and around the Malibu residence where the attacked occurred, I added
18       M. Profitt and DOES 1-9 as defendants in the gender violence claim.
19       4.      Based upon my search for and review of M. Profitt Productions’ filings with the
20       State of California, Secretary of State, Spacey is M. Profitt’s Chief Executive Officer,
21       Secretary, Chief Financial Officer, only Officer and Director, and primary or only
22       shareholder. Attached hereto as Exhibit A is a true and correct copy of the State of
23       California’s Statement of Information for M. Profitt Productions.
24       5.      After discovering the existence of the loan out company, I promptly joined M.
25       Profitt and would have named it in his initial complaint had I known about its
26
     1
27     Hallie Miller, Why is Kevin Spacey in Baltimore while awaiting court appearance on assault charges?,
     The Baltimore Sun, Jan. 3, 3019, at https://www.baltimoresun.com/features/baltimore-insider-blog/bs-
28   fe-kevin-spaceys-baltimore-roots-explained-20190102-story.html (last visited Mar. 3, 2019).

          DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S MOTION TO
           DISMISS PLAINTIFF JOHN DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE
                    PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT
                                          2 of 4
 Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 3 of 6 Page ID #:394




 1   existence prior to filing the initial complaint.
 2        I declare under penalty of perjury under the laws of the United States and the State
 3   of California that the foregoing facts are true. Executed on March 26, 2019, in Los
 4   Angeles, California.
 5
 6                                                 ____________________________
                                                        Mary Olszewska
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S MOTION TO
       DISMISS PLAINTIFF JOHN DOE’S CLAIMS OR, ALTERNATIVELY, TO REQUIRE
                PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT
                                      3 of 4
 Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 4 of 6 Page ID #:395



                                      PROOF OF SERVICE
 1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
 3   I am a resident of the aforesaid county, State of California; I am over the age of 18 years
     and not a party to the within action; my business address is 523 West 6th Street, Suite
 4
     707, Los Angeles, California 90014.
 5
           On March 26, 2019, I caused the service of the following document described as:
 6
 7     DECLARATION OF MARY OLSZEWSKA IN SUPPORT OF PLAINTIFF’S
      OPPOSITION TO DEFENDANT FOWLER’S MOTION FOR MISJOINDER RE
 8       NEWLY-NAMED DEFENDANT M. PROFITT PRODUCTIONS, INC.
 9
     on all interested parties in this action through service by SERVED BY CM/ECF.
10
11         I hereby certify that, on March 26, 2019, I electronically filed the foregoing with
12   the Clerk of Court using the CM/ECF system.
13
            The filing of the foregoing document will send copies to the following CM/ECF
14
     participants who are currently on the list to receive e-mail notices for this case:
15
16         Genie@genieharrisonlaw.com
17         Mary@genieharrisonlaw.com
           jkeller@kelleranderle.com
18
           cscolnick@kelleranderle.com
19         jbarron@kelleranderle.com
20
21    I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
22
23
                                                    /s/ Carla Medina
24
                                                      Carla Medina
25
26
27
28



                                      PROOF OF SERVICE
                                            4 of 4
Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 5 of 6 Page ID #:396




                                EXHIBIT
                                   A
Case 2:19-cv-00750-RSWL-SS Document 35-1 Filed 03/26/19 Page 6 of 6 Page ID #:397
